DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach, with respect to claim 1, a consensus protocol defining an order of a first event with respect to other events based on a relationship of the first event to a set of descendent events of the first event, does not teach, with respect to claim 10, a consensus protocol defining an order of a first event with respect to a first set of events based on a partial ordering of the first event and the first set of events, and a consensus protocol using a relationship with the first event and a second set of events, and does not teach, with respect to claim 17, after a first compute device updates a DAG based on an event received from a second compute device, determining, from the DAG, a set of events to send to the second compute device, and then identifying an order of the events based on a consensus protocol.  Furthermore, calculating a state value associated with events associated with the consensus order, and notifying other devices of the consensus order using the state value, is not an abstract idea, see MPEP 2106.04(a)(2), section III.A; Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1148 (Fed. Cir. 2016) (“[The] invention involves a several-step manipulation of data that, except in its most simplistic form, could not conceivably be performed in the human mind or with pencil and paper.”) (citation omitted).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159